Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Darnell Barnes appeals the district court’s orders denying his letter motions asking that his sentence be reduced under Amendment 794 to the Sentencing Guidelines. We have reviewed the record and find no abuse of discretion. See United States v. Muldrow, 844 F.3d 434, 437 (4th Cir. 2016) (providing standard). A district court may modify the term of imprisonment “of a defendant who has been sentenced ... based on a sentencing range that has subsequently been lowered!,]” if the amendment is listed in the Guidelines as retroactively applicable. See 18 U.S.C. § 3582(c)(2) (2012); U.S. Sentencing Guidelines Manual § lB1.10(a)(l), (d), p.s. (2016). Amendment 794 is not so listed. The district court therefore did not err in denying Barnes the relief he sought. See United States v. Dunphy, 551 F.3d 247, 250-52 (4th Cir. 2009); United States v. McHan, 386 F.3d 620, 622-23 (4th Cir. 2004). Accordingly, we affirm the district court’s orders. See United States v. Barnes, No. 4:10-cr-00074-RGD-DEM-1 (E.D. Va. Mar. 8, 2017 & Mar. 27, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED